DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-15 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/02/2021 and 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “PLAT” has been used to designate two PLATs in Figure 1, which are not separately designated.  Examiner also notes that reference character “TCP/IP stack” has been used to designate two TCP/IP stacks in Figure 1, which are not separately designated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show item number(s) in Figure 1. Examiner notes that multiple items (i.e., PLAT, Mobile network, TCP/IP stack, Routing, RMNET, CLAT, APP) contain multiple missing item numbers.  Examiner notes that in Figure 2C, that multiple items (i.e., Framework, RIL, cm, NETD, BM, display) contain multiple missing item numbers.  Examiner notes that in Figure 4, that multiple items (i.e., DNS64, PLAT, CG-NAT64, mobile network IPv6, CGSN/PGW) contain multiple missing item numbers.  Examiner notes that in Figure 5, that multiple items (i.e., UE, CLAT, PLAT, mobile network IPv6, CGSN/PGW) contain multiple missing item numbers.  Examiner notes that in Figure 6A, that multiple items (i.e., CLAT, mobile network IPv6, IPv4 server) contain multiple missing item numbers.  Examiner notes that in Figure 7A, that multiple items (i.e., CLAT, mobile network IPv6, IPv4 server, IPv6 server) contain multiple missing item numbers.  Examiner notes that in Figure 8A, that multiple items (i.e., CLAT, mobile network IPv6, IPv4 server, IPv6 server) contain multiple missing item numbers.  Examiner notes that in Figure 11, that multiple steps (i.e., Packet, 192.0.0.x, PREF64::/N, Class A, Class, B, Class C) contain multiple missing item numbers.  Examiner notes that in Figure 12, that multiple steps (i.e., Packet, Class A, Class, B, High priority queue, Mid priority queue, Normal priority queue) contain multiple missing item numbers.  Examiner notes that in Figure 13, that multiple steps (i.e., Packet, Class A, Class, B, CLAT IPv4 Packet, Synthesized IPv6 Packet, Other packet) contain multiple missing item numbers.  Examiner notes that in Figure 14, that multiple steps (i.e., eNodeB, PLAT server) contain multiple missing item numbers.  Examiner notes that in Figure 16A, that multiple steps (i.e., Simulator, PLAT server, IPv4 Server, IPv6 server) contain multiple missing item numbers.  

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections

Claims 2, 8-10, 12, and 14-15 are objected to because of the following informalities: lack of terminology consistency

Claim 2, line 2, recites “the connection to at least one of the IPv4 server” and should be changed to -- the connection to the at least one of the IPv4 server --.
Claim 2, line 4, recites “that an IPv6 server” and should be changed to -- that [[an]]the IPv6 server --.

Claim 8, line 1, recites “wherein scheduling” and should be changed to -- wherein the scheduling --.  Similar changes are suggested for subsequent claims. 
Claim 8, line 2, recites “the packet on at least one core” and should be changed to -- the packet on the at least one core --.  Similar changes are suggested for subsequent claims. 

Claim 9, line 5, recites “the operational conditions” and should be changed to -- the monitored operational conditions --.  Similar changes are suggested for subsequent claims.

Claim 14, line 1, recites “claim 9” and should be changed to -- claim [[9]]13--.

Claim 15, line 1, recites “claim 9” and should be changed to -- claim [[9]]13--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8, line 4, recite “the Class A category”, which leads to a lack of clear antecedent basis.  Examiner notes that Class A category was not previously defined. Dependent claims are also rejected for the same reason since they contain the same deficiency.  

Claim 8, line 4, recite “the Class B category”, which leads to a lack of clear antecedent basis.  Examiner notes that Class B category was not previously defined. Dependent claims are also rejected for the same reason since they contain the same deficiency.  

Claim 8, line 5, recite “the Class C category”, which leads to a lack of clear antecedent basis.  Examiner notes that Class C category was not previously defined. Dependent claims are also rejected for the same reason since they contain the same deficiency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (2011/0019669, hereinafter Ma).

Regarding claim 1, Ma discloses a method for establishing a connection and Customer side translator (CLAT) Aware Affinity (CAA)-based scheduling (Ma, para. 26) by a user equipment (UE) (100) (Ma, para. 50) comprising a multi-core processor (120) (Ma, para. 26), comprising:
receiving, by a CAA scheduler (180) at the user equipment (100), a packet (Ma discloses that the packets that are received will be handled by the communication device 101 and determines the specified quality of service) (Ma, para. 28);
determining, by the CAA scheduler (180), a path characteristic of the packet (Ma discloses that the communication device 201a may schedule transmission of one or more packets that are pending delivery so that packets requiring lower latency are transmitted prior to packets with less stringent requirements; the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 50, 59);
determining, by the CAA scheduler (180), at least one of an IPv4 connection and an IPv6 connection based the path characteristic of the packet (Ma discloses that the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 59); and
establishing, by the CAA scheduler (180), a connection to at least one of an IPv4 server and an IPv6 server based on the determined at least one of the IPv4 connection and the IPv6 connection (Ma discloses that the IP header 334 comprises information about the packet such as an ID and/or version for the packet, source and destination information and/or protocol information) (Ma, para. 61).

Regarding claim 2, Ma discloses the method of claim 1, wherein establishing, by the CAA scheduler (180), the connection to at least one of the IPv4 server and the IPv6 server comprises:
performing, by the CAA scheduler, one of:
connecting to the IPv4 server in response to determining that an IPv6 server is not available,
connecting to the IPv6 server only in response to determining that a performance of the IPv6 server and a performance of the IPv4 server are equal (Ma discloses that the processor 123 may be operable to consider trade-offs between various routing parameters, costs and/or desired performance for routing the data via one or more communication devices along a communication path, wherein the communication path through a network may be determined based on one or more of a plurality of routing criteria, routing parameters and/or costs that may comprise, for example, user device capabilities, service class, packet preemption, real time compression, quality measures, tier bypass, power consumption, shortest path route, audio video bridging, bandwidth, memory and processing, thus Ma inherently teaches establishing connection based on the criteria as claimed) (Ma, para. 44),
connecting to the IPv4 server in response to determining that the performance of the IPv4 server is better than the performance of the IPv6 server (Ma discloses that the processor 123 may be operable to consider trade-offs between various routing parameters, costs and/or desired performance for routing the data via one or more communication devices along a communication path, wherein the communication path through a network may be determined based on one or more of a plurality of routing criteria, routing parameters and/or costs that may comprise, for example, user device capabilities, service class, packet preemption, real time compression, quality measures, tier bypass, power consumption, shortest path route, audio video bridging, bandwidth, memory and processing thus Ma inherently teaches establishing connection based on the criteria as claimed) (Ma, para. 44).

Regarding claim 3, Ma discloses the method of claim 1, further comprising:
classifying, by the CAA scheduler (180), the packet into at least one class (Ma discloses that the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 59); and
scheduling, by the CAA scheduler (180), the packet on at least one core of the multi-core processor (120) based on the at least one class (Ma discloses that the communication device 201a may schedule transmission of one or more packets  that are pending delivery so that packets requiring lower latency are transmitted prior to packets with less stringent requirements) (Ma, para. 50).

Regarding claim 13, Ma discloses a user equipment (100) (Ma, para. 26) for establishing a connection and customer side translator (CLAT) Aware Affinity (CAA)-based scheduling (Ma, para. 50), comprising:
a memory (170) (Ma, para. 26);
a multi-core processor (120) (Ma, para. 26); and
a CAA scheduler (180) (Ma, para. 26), coupled to the multi-core processor and the memory, configured to:
receive at the user equipment (100) a packet (Ma discloses that the packets that are received will be handled by the communication device 101 and determines the specified quality of service) (Ma, para. 28);
determine a path characteristic of the packet (Ma discloses that the communication device 201a may schedule transmission of one or more packets  that are pending delivery so that packets requiring lower latency are transmitted prior to packets with less stringent requirements; the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 50, 59);
determine at least one of a IPv4 connection and a IPv6 connection based the path characteristic of the packet (Ma discloses that the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 59); and
establish a connection to at least one of an IPv4 server and an IPv6 server based on the determined at least one of the IPv4 connection and the IPv6 connection (Ma discloses that the IP header 334 comprises information about the packet such as an ID and/or version for the packet, source and destination information and/or protocol information) (Ma, para. 61).

Regarding claim 14, Ma discloses the user equipment (100) of claim 9, wherein the CAA scheduler (180) is configured to establish the connection to at least one of the IPv4 server and the IPv6 server comprises:
perform one of: connect to the IPv4 server in response to determining that an IPv6 server is not available,
connect to the IPv6 server only in response to determining that a performance of the IPv6 server and a performance of the IPv4 server are equal (Ma discloses that the processor 123 may be operable to consider trade-offs between various routing parameters, costs and/or desired performance for routing the data via one or more communication devices along a communication path, wherein the communication path through a network may be determined based on one or more of a plurality of routing criteria, routing parameters and/or costs that may comprise, for example, user device capabilities, service class, packet preemption, real time compression, quality measures, tier bypass, power consumption, shortest path route, audio video bridging, bandwidth, memory and processing) (Ma, para. 44),
connect to the IPv4 server in response to determining that the performance of the IPv4 server is better than the performance of the IPv6 server (Ma discloses that the processor 123 may be operable to consider trade-offs between various routing parameters, costs and/or desired performance for routing the data via one or more communication devices along a communication path, wherein the communication path through a network may be determined based on one or more of a plurality of routing criteria, routing parameters and/or costs that may comprise, for example, user device capabilities, service class, packet preemption, real time compression, quality measures, tier bypass, power consumption, shortest path route, audio video bridging, bandwidth, memory and processing) (Ma, para. 44).
 
Regarding claim 15, Ma discloses the user equipment (100) of claim 9, wherein the CAA scheduler (180) is further configured to:
classify the packet into at least one class (Ma discloses that the Ethertype 322 field comprises information that identifies the protocol being transported in the packet (i.e., IPv4, IPv6)) (Ma, para. 59); and
schedule the packet on at least one core of the multi-core processor (120) based on the at least one class (Ma discloses that the communication device 201a may schedule transmission of one or more packets  that are pending delivery so that packets requiring lower latency are transmitted prior to packets with less stringent requirements) (Ma, para. 50).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
07/11/2022